         Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20    Page 1 of 25



                UNITED STATES COURT OF INTERNATIONAL TRADE

                                         )
 ROSWELL U.S. LLC D/B/A ROSWELL MARINE,  )
                                         )
                 Plaintiff,              )
                                         )
      v.                                 )
                                         )
 UNITED STATES OF AMERICA; OFFICE OF THE )                         Court No. 20-02397
 UNITED STATES TRADE REPRESENTATIVE;     )
 ROBERT E. LIGHTHIZER, U.S. TRADE        )
 REPRESENTATIVE; U.S. CUSTOMS & BORDER   )
 PROTECTION; MARK A. MORGAN, ACTING U.S. )
 CUSTOMS & BORDER PROTECTION             )
 COMMISSIONER,                           )
                                         )
                 Defendants.             )
                                         )

                                         COMPLAINT

       Plaintiff Roswell U.S. LLC d/b/a Roswell Marine (“Roswell”), by and through its

undersigned attorney, brings this action and alleges as follows:

       1.      This action concerns the Defendants’ unlawful expansion of the scope of Section

301 of the Trade Act of 1974 (“Trade Act”) by imposing tariffs on imports from the People’s

Republic of China included on what has commonly been referred to as List 3 (accounting for an

approximate trade value of $200 billion) and List 4A (accounting for an approximate trade value

of $300 billion). Notice of Modification of Section 301 Action: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

47,974 (Sept. 21, 2018); Notice of Modification of Section 301 Action: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

43,304 (Aug. 20, 2019). Neither the Trade Act nor the Administrative Procedure Act (“APA”)

authorizes the imposition of import duties beyond the remedial purpose provided by statute. The
          Case 1:20-cv-02397-N/A Document 4                Filed 09/20/20      Page 2 of 25



Court should set aside Defendants’ actions as ultra vires and otherwise contrary to law, as well as

order Defendants to refund, with interest, any duties paid by Plaintiff pursuant to List 3 and List

4A.

                                          JURISDICTION

        2.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1581(i)(1)(B),

which provides that the Court “shall have exclusive jurisdiction of any civil action commenced

against the United States, its agencies, or its officers, that arises out of any law of the United States

providing for . . . [the] administration and enforcement” of tariffs and duties.

                                              PARTIES

        3.      Plaintiff Roswell is a privately-owned small business and industry-leading

designer, manufacturer, and supplier of recreational boating products and accessories, including

boat towers, water sports board racks, marine speakers, subwoofers, amplifiers, and rear-view

mirrors. Roswell employs 75 individuals at its design and manufacturing facility located in

Rockledge, Florida, and sells its products to recreational boat manufacturers and after-market

users. Roswell has made numerous entries of products subject to ad valorem duties under List 3,

including aluminum towers and aluminum board racks under HTSUS subheading 8302.49.6055,

audio amplifiers under HTSUS subheading 8518.40.2000, and rearview mirrors under HTSUS

subheading 7009.10.0000. Roswell has also made numerous entries of loudspeakers under HTSUS

subheading 8518.29.8000, which are subject to ad valorem duties under List 4A.

        4.      Defendant United States of America received the disputed tariffs and is the

statutory defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1(B).

        5.      The Office of the United States Trade Representative (“USTR”) is an executive

agency of the United States charged with investigating a foreign country’s trade practices under
         Case 1:20-cv-02397-N/A Document 4               Filed 09/20/20   Page 3 of 25



Section 301 of the Trade Act and implementing “appropriate” responses, subject to the direction

of the President. USTR is an “agency” within the meaning of the APA. USTR conducted the

Section 301 investigation at issue and made numerous decisions regarding List 3 and List 4A.

       6.      Ambassador Robert Lighthizer currently holds the position of USTR and serves as

the director of the Office of the USTR. In these capacities, he made numerous decisions regarding

List 3 and List 4A.

       7.      Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiff to account for the tariffs imposed by

USTR under List 3 and List 4A.

       8.      Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of duties paid by Plaintiff under List 3 and List 4A.

                                            STANDING

       9.      Roswell has standing to sue because it is “adversely affected or aggrieved by

agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. § 2631(i) (“Any

civil action of which the Court of International Trade has jurisdiction . . . may be commenced in

the court by any person adversely affected or aggrieved by agency action within the meaning of

Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 3 and List 4A adversely

affected and aggrieved Roswell because it was required to pay these unlawful duties.

                               TIMELINESS OF THIS ACTION

       10.     An action under 28 U.S.C. § 1581(i)(1)(B) must be commenced “within two years

after the cause of action first accrues.” 28 U.S.C. § 2636(i).

       11.     The instant action contests two actions taken by Defendants, which resulted in the

imposition of List 3 and List 4A. Notice of Modification of Section 301 Action: China’s Acts,
           Case 1:20-cv-02397-N/A Document 4             Filed 09/20/20     Page 4 of 25



Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 47,974 (Sept. 21, 2018); Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 43,304 (Aug. 20, 2019). As to the action resulting in List 3, Plaintiff’s claims accrued at

the earliest on September 24, 2018, when tariffs were first levied on the goods subject to List 3.

As to the action resulting in List 4A, Plaintiff’s claims accrued at the earliest on September 1,

2019, when tariffs were first levied on the goods subject to List 4A. This action is therefore timely

filed.

                                       RELEVANT LAW

          12.   Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

discriminatory” practice that “burdens or restricts” U.S. commerce, USTR may take “appropriate”

action, such as imposing tariffs on imports from the country that administered the unfair practice.

Id. § 2411(b), (c)(1)(B).

          13.   Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).

          14.   Section 307 of the Trade Act allows USTR to “modify or terminate” an action taken

pursuant to Section 301 of the Trade Act under certain circumstances, such as when the “burden

or restriction on United States commerce” imposed by the investigated foreign country’s practice

has “increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B),

(C).
         Case 1:20-cv-02397-N/A Document 4               Filed 09/20/20     Page 5 of 25



       15.     Section 553 of the APA requires a covered agency to publish notice of proposed

rule making in the Federal Register and “give interested persons an opportunity to participate in

the rule making through submission of written data, views, or arguments.” 5 U.S.C. § 553(b) and

(c). “After consideration of the relevant matter presented, the agency shall incorporate in the rules

adopted a concise general statement of their basis and purpose.” Id. § 553(c).

       16.     The APA prohibits agency actions that are “arbitrary” or “capricious”, “in excess

of statutory jurisdiction, authority, or limitations, or short of statutory right”, or “without

observance of procedure required by law”. 5 U.S.C. § 706(2)(A), (C) and (D).

                                  FACTUAL BACKGROUND

I.     USTR’s Investigation

       17.     On August 18, 2017, USTR formally initiated an investigation into “whether acts,

policies, and practices of the Government of China related to technology transfer, intellectual

property, and innovation are actionable under [Section 301(b) of] the Trade Act.” Initiation of

Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82 Fed. Reg.

40,213 (Aug. 24, 2017).

       18.     On March 22, 2018, USTR released a report announcing the results of its

investigation. OFFICE   OF THE    UNITED STATES TRADE REPRESENTATIVE, Findings of the

Investigation into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018),

available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that

certain “acts, policies, and practices of the Chinese government related to technology transfer,

intellectual property, and innovation are unreasonable or discriminatory and burden or restrict U.S.
          Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20     Page 6 of 25



commerce.” Id. at 17. USTR based its findings on (1) China’s use of foreign ownership restrictions,

foreign investment restrictions, and administrative licensing and approval processes to pressure

technology transfers from U.S. to Chinese companies, id. at 45; (2) China’s use of licensing

processes to transfer technologies from U.S. to Chinese companies on terms that favor Chinese

recipients, id. at 48; (3) China’s facilitation of systematic investment in, and acquisition of, U.S.

companies and assets by Chinese entities to obtain technologies and intellectual property for

purposes of large-scale technology transfer, id. at 147; and (4) China’s cyber intrusions into U.S.

computer networks to gain access to valuable business information, id. at 171. In its report, USTR

did not quantify the burden or restriction imposed on U.S. commerce by the investigated practices.

        19.      On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to the

U.S. economy of at least $50 billion per year.” OFFICE            OF THE   UNITED STATES TRADE

REPRESENTATIVE,       Section    301     Fact    Sheet    (Mar.     22,    2018),    available    at

https://ustr.gov/aboutus/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-

sheet. USTR also indicated that, consistent with a directive from President Trump, it would

“propose additional tariffs” of 25% ad valorem “on certain products of China, with an annual trade

value commensurate with the harm caused to the U.S. economy resulting from China’s unfair

policies.” Id.


II.     Lists 1 & 2

        20.      Between April and August 2018, Defendants undertook a series of actions to

remedy the estimated harm to the U.S. economy caused by the investigated unfair practices,

ultimately imposing duties on imports from China covered by the so-called List 1 (accounting for
         Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20    Page 7 of 25



an approximate trade value of $34 billion) and List 2 (accounting for an approximate trade value

of $16 billion).

       21.     On April 6, 2018, USTR published notice of its intent to impose “an additional duty

of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list covered

1,333 tariff subheadings with a total value of “approximately $50 billion in terms of estimated

annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose $50 billion

because that amount was “commensurate with an economic analysis of the harm caused by China’s

unreasonable technology transfer policies to the U.S. economy, as covered by USTR’s Section 301

investigation.” OFFICE   OF THE   UNITED STATES TRADE REPRESENTATIVE, Under Section 301

Action, USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-

action-ustr.

       22.     On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed] the

proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate annual

trade value of $34 billion.” Id. at 28,711.
         Case 1:20-cv-02397-N/A Document 4               Filed 09/20/20     Page 8 of 25



       23.       At the same time that it finalized List 1, USTR announced that it intended to impose

a 25% ad valorem duty on a second proposed list of Chinese products in order to “maintain the

effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation. Id. at

28,712. USTR announced a proposed “List 2” covering 284 tariff subheadings with “an

approximate annual trade value of $16 billion.” Id. at 28,711-12.

       24.       On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose

“annual trade value . . . remains $16 billion.” Notice of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 40,823 (Aug. 16, 2018).

III.   List 3

       25.       Beginning in March 2018, Defendants expanded the scope of the tariffs imposed

under Section 301 of the Trade Act to cover imports worth more than $500 billion. Defendants did

so for reasons unrelated to the unfair practices that USTR had investigated within the Section 301

investigation.

       26.       On June 18, 2018, President Trump formally directed USTR to consider whether

the United States should impose additional duties on products from China with an estimated trade

value of $200 billion, despite USTR having not yet implemented List 1 and List 2.

       27.       USTR stated that it would design the proposed duties on $200 billion in goods from

China to address China’s threatened retaliatory measures, rather than any of the harms identified

in its Section 301 investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, USTR

Robert Lighthizer Statement on the President’s Additional China Trade Action (June 18, 2018),

available at https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/june/
          Case 1:20-cv-02397-N/A Document 4                 Filed 09/20/20      Page 9 of 25



ustrrobert-lighthizer-statement-0. (explaining that, although Lists 1 and 2 “were proportionate and

responsive to forced technology transfer and intellectual property theft by the Chinese” identified

in the investigation, the proposed duties for a third list of products were necessary to respond to

the retaliatory and “unjustified tariffs” that China may impose to target “U.S. workers, farmers,

ranchers, and businesses”).

        28.     Despite these warnings from Defendants, China retaliated by imposing 25% ad

valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16

billion on the same dates the United States began collecting its own 25% tariffs under List 1 (July

6, 2018) and List 2 (August 23, 2018).

        29.     A little over a week after China imposed its first round of retaliatory duties, USTR

published notice of its proposal to “modify the action in this investigation by maintaining the

original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, 33,608 (July 17, 2018). As authority for its proposed action, USTR invoked

Section 307(a)(1)(C) of the Trade Act, pursuant to which USTR “may modify or terminate any

action, subject to the specific direction, if any, of the President with respect to such action, . . . if .

. . such action is being taken under [Section 301(b)] of this title and is no longer appropriate.” Id.

at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)). USTR initially set a deadline of August 17, 2018 for

initial comments; August 20 to 23, 2018 for a public hearing; and August 30, 2018 for rebuttal

comments. Id. at 33,608.
         Case 1:20-cv-02397-N/A Document 4               Filed 09/20/20      Page 10 of 25



       30.     In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion of trade

value in its proposed action to the level of retaliatory duties imposed by China on U.S. imports,

noting that “action at this level is appropriate in light of the level of China’s announced retaliatory

action ($50 billion) and the level of Chinese goods imported into the United States ($505 billion

in 2017).” Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of

U.S. goods exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action

must cover a substantial percentage of Chinese imports.”). Although it pointed to China’s

retaliatory measures, USTR did not identify any increased burdens or restrictions on U.S.

commerce resulting from the unfair practices related to technology transfer, intellectual property,

and innovation that USTR had investigated nor did USTR suggest the additional trade value

represented by List 3 and List 4A tariffs was commensurate with harm caused to the United States

subject of the Section 301 investigation. See id.

       31.     USTR’s contemporaneous press statements corroborated the contents of its notice:

China’s retaliatory duties motivated its proposed action, without mention of the necessity for such

additional tariffs to remedy harm identified in the Section 301 investigation. Ambassador

Lighthizer stated that the proposed action came “[a]s a result of China’s retaliation and failure to

change its practice.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S.

Trade Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/july/statement-us-

traderepresentative.
         Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20      Page 11 of 25



       32.     Within days of these statements, Ambassador Lighthizer announced that, in light

of China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to

25% ad valorem. Rather than addressing the practices that USTR investigated pursuant to Section

301, he stated that China “[r]egrettably . . . has illegally retaliated against U.S. workers, farmers,

ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by

U.S. Trade Representative Robert Lighthizer on Section 301 Action (Aug. 1, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/august/statement-

ustrade-representative.

       33.     Shortly thereafter, USTR formally proposed “rais[ing] the level of the additional

duty in the proposed supplemental action from 10 percent to 25 percent.” Extension of Public

Comment Period Concerning Proposed Modification of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR set new dates for a public hearing

over six days ending on August 27, 2018. See id.; see also OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Public Hearings on Proposed Section 301 Tariff List (Aug. 17, 2018)

(modifying hearing schedule), available at https://ustr.gov/about-us/policy-offices/press-

office/pressreleases/2018/august/public-hearings-proposed-section-301.

       34.     At the same time, USTR adjusted the deadlines for the submission of written

comments, setting September 6, 2018 as the new deadline for both initial and rebuttal comments

from the public. Id. at 38,761. That adjustment prevented both USTR and the public from

considering initial comments at the hearing, and left insufficient time for interested parties to

review and respond to the initial comments filed by other parties. USTR also limited each hearing

participant to five minutes. Id. Approximately 350 witnesses appeared at the six-day hearing, and
         Case 1:20-cv-02397-N/A Document 4                Filed 09/20/20      Page 12 of 25



the public submitted over 6,000 comments. List 3 Docket, https://www.regulations.gov/docket?D=

USTR-2018-0026.

        35.     On September 21, 2018, just 15 days after the close of the comment period, USTR

published notice of another list of products subject to an additional duty, a list commonly known

as “List 3.” 83 Fed. Reg. 47,974. USTR imposed a 10% ad valorem tariff that was set to rise

automatically to 25% on January 1, 2019. Id. at 47,975. USTR determined that the additional duty

would apply to all listed products that enter the United States from China on or after September

24, 2018. Id. USTR did not respond to any of the over 6,000 comments that it received nor did it

address any of the testimony provided by roughly 350 witnesses pursuant to the hearing and

comment period on this action. Id.

        36.     As legal support for its action, USTR for the first time first raised Section

307(a)(1)(B) of the Trade Act as justification, which provides that USTR “may modify or

terminate any action, subject to the specific direction . . . of the President . . . taken under [Section

301] if . . . the burden or restriction on United States commerce of the denial [of] rights, or of the

acts, policies, or practices, that are the subject of such action has increased or decreased.” Id. at

47,974. USTR stated that the relevant burden “continues to increase, including following the one-

year investigation period,” adding that “China’s unfair acts, policies, and practices include not just

its specific technology transfer and IP polices referenced in the notice of initiation in the

investigation, but also China’s subsequent defensive actions taken to maintain those policies.” Id.

USTR also cited Section 307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50

billion tariff action “has shown that the current action no longer is appropriate” because “China

openly has responded to the current action by choosing to cause further harm to the U.S. economy,

by increasing duties on U.S. exports to China.” Id.
        Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20     Page 13 of 25



       37.     In the months that followed, China and the United States attempted to resolve their

differences through trade negotiations. Based on the progress made with China in those

negotiations, the Trump Administration announced in December 2018, and again in February

2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       38.     The trade negotiations ultimately fell apart. In May 2019, USTR announced its

intent to raise tariffs on List 3 goods to 25%, effective either May 10, 2019 or June 1, 2019,

depending on the day of export. See Notice of Modification of Section 301 Action: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 20,459 (May 9, 2019). The notice cited China’s decision to “retreat from specific

commitments made in earlier rounds [of negotiations]” as the basis for the increase in the duty

rate. Id. at 20,459. USTR did not seek public comment but simply announced that the increase

would occur. Id.

       39.     In June 2019, USTR invited the public to seek exclusions from List 3 duties on a

product-specific basis. Procedures for Requests to Exclude Particular Products from the

September 2018 Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 29,576 (June 24, 2019).

USTR’s request for comments for exclusions from List 3 tariffs stated that any “exclusion will be

effective starting from the September 24, 2018, the effective date of the September 2018 action,

and extending for one year after the publication of the exclusion determination.” Id.
           Case 1:20-cv-02397-N/A Document 4               Filed 09/20/20   Page 14 of 25



          40.   USTR later amended the duration of its List 3 exclusions to be valid only until

August 7, 2020 on the basis that adhering to a one-year exclusion would create disparities between

exclusions granted at different times. Notice of Product Exclusions, Amendment to the Exclusion

Process, and Technical Amendments: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 49,591 (Sept. 20, 2019).

          41.   USTR received in excess of 30,000 requests for exclusion from List 3 tariffs and

published its decisions through a series of notices from August 7, 2019 to June 19, 2020. Over

28,000 of these requests were denied.

          42.   Plaintiff Roswell filed numerous requests seeking exclusion of various products

from the List 3 tariffs. On December 17, 2019, USTR granted an exclusion for aluminum boat

tower products imported under HTSUS subheading 8302.49.6055, retroactive to September 24,

2018 and effective until August 7, 2020. Notice of Product Exclusions: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

69,012, 69,014 (Dec. 17, 2019). On May 6, 2020, USTR granted an exclusion for rear-view mirrors

under HTSUS subheading 7009.10.0000, retroactive to September 24, 2018 and effective until

August 7, 2020. Notice of Product Exclusions: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 27,489, 27,495 (May 8,

2020). Until their expiration on August 7, 2020, these exclusions exempted Roswell from paying

List 3 duties on its aluminum boat towers and rear-view mirrors. Since that time, however, Roswell

has paid List 3 duties on all entries of these products.

          43.   Roswell’s requests for exclusions for its aluminum board racks under HTSUS

subheading 8302.49.6055 and audio amplifiers under HTSUS subheading 8518.40.2000 were

denied.
        Case 1:20-cv-02397-N/A Document 4               Filed 09/20/20   Page 15 of 25



       44.     In May and June, 2020, USTR published its procedure for parties to request

renewals of exclusion requests previously granted under List 3. Requests for Comments

Concerning the Extension of Particular Exclusions Granted Under the $200 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 27,011 (May 6, 2020); Request for Comments

Concerning the Extension of Particular Exclusions Granted Under the $200 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 34,279 (June 3, 2020). USTR indicated that it

would “evaluate the possible extension of each request on a case-by-case basis.” Id.

       45.     On August 11, 2020, USTR published its notice granting particular exclusion

extensions under List 3. Notice of Product Exclusion Extensions: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg.

48,600 (Aug. 11, 2020). No justification was provided for why certain exclusion renewal requests

were denied. Plaintiff Roswell filed requests seeking exclusion extensions under List 3, all of

which were denied.

       46.     The duties imposed on products covered by List 3 remain in effect as of the date of

this complaint, with the exception of the limited number of products for which USTR extended its

originally granted exclusions from the List 3 duties.

IV.    List 4A

       47.     Eight days after it published notice of its decision to increase the duty rate on

imports covered by List 3, USTR announced its intent to proceed with yet another list – List 4 –

covering even more products subject to additional duties. Under USTR’s proposal, List 4 would

impose an additional duty of 25% ad valorem on products worth an estimated trade value of $300
        Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20     Page 16 of 25



billion. Request for Comments Concerning Proposed Modification of Action Pursuant to Section

301: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 84 Fed. Reg. 22,564 (May 17, 2019). USTR explained that its decision was

motivated by China’s “retreat[] from specific commitments made in previous [negotiating] rounds

[and] announce[ment of] further retaliatory action against U.S. commerce.” Id. 42. Similar to the

process it followed for List 3, USTR invited the public to comment on the proposed List 4 and

participate in a hearing. Id. The public submitted nearly 3,000 comments. List 4 Docket,

https://beta.regulations.gov/document/USTR-2019-0004-0001. The timeline for participation in

the hearing left little room for meaningful input: USTR required witnesses to submit drafts of their

testimony by June 13, 2019, some four days before the deadline for fully developed written

comments, and then it again limited witnesses to five minutes of testimony at the hearing.

       48.     On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches,

List 4A and List 4B. Notice of Modification of Section 301 Action: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

43,304 (Aug. 20, 2019). List 4A would impose a 10% ad valorem duty on goods worth roughly

$112 billion, effective September 1, 2019. Id. List 4B would impose a 10% ad valorem duty on

the remaining goods (with limited exclusions “based on health, safety, national security, and other

factors”), effective December 15, 2019. Id. Once again, USTR did not address any of the nearly

3,000 comments submitted or any of the testimony provided by witnesses, other than to state that

its determination “takes account of the public comments and the testimony.” Id. at 43,305.

       49.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act, stating that provision allows it to modify its prior action taken pursuant to Section

301 of the Trade Act if (1) “[t]he burden or restriction on United States commerce” imposed by
         Case 1:20-cv-02397-N/A Document 4                Filed 09/20/20     Page 17 of 25



the investigated foreign country practice “has increased or decreased,” or (2) “the action . . . is no

longer appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S. commerce

imposed by the practices that were the subject of USTR’s investigation, USTR merely pointed to

“China’s subsequent defensive actions taken to maintain those unfair acts, policies, and practices

as determined in that investigation,” including retaliatory tariffs on U.S. imports, retreating from

commitments during negotiations, and devaluing its currency. Id. 45.

        50.     Ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that

it increased the tariff rate because, shortly after it finalized List 4, “China responded by announcing

further tariffs on U.S. goods.” Id. USTR also once again cited China’s retreat from its negotiation

commitments and devaluation of its currency as grounds for its action. Id.

        51.     On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447 (Dec. 18, 2019). USTR also stated its intent to

reduce by half the tariff rate applicable to products covered by List 4A, id., an action that ultimately

became effective on February 14, 2020. Notice of Modification of Section 301 Action: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).
          Case 1:20-cv-02397-N/A Document 4            Filed 09/20/20     Page 18 of 25



         52.   In October 2019, USTR invited the public to seek exclusions from List 4A duties

on a product-specific basis. Procedures for Requests to Exclude Particular Products from the

August 2019 Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 57,144 (October 24,

2019).

         53.   USTR received in excess of 8,700 requests for exclusion from List 4A tariffs and

published its decisions through a series of notices from March 10, 2020 to August 5, 2020. Over

8,200 of those requests were denied.

         54.   Roswell filed several requests seeking exclusions of its loudspeaker products under

HTSUS subheading 8518.29.8000 from the List 4A tariffs, all of which were denied.

         55.   From June through August, 2020, USTR published its procedure for parties to

request renewals of exclusion requests previously granted under List 4A. Request for Comments

Concerning the Extension of Particular Exclusions Granted Under the $300 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 38,482 (June 26, 2020); Request for Comments

Concerning the Extension of Particular Exclusions Granted Under the $300 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 43,639 (July 17, 2020); Request for Comments

Concerning the Extension of Particular Exclusions Granted Under the $300 Billion Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 48,595 (Aug. 11, 2020). USTR indicated that

it would “evaluate the possible extension of each request on a case-by-case basis.” Id. 51.
         Case 1:20-cv-02397-N/A Document 4             Filed 09/20/20     Page 19 of 25



       56.     On September 2, 2020 USTR published its notice granting particular exclusion

extensions under List 4A. Notice of Product Exclusion Extensions: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg.

54,616 (Sept. 2, 2020). No justification was provided for why certain exclusion renewal requests

were denied.

       57.     The duties imposed on products covered by List 4A remain in effect as of the date

of this complaint, with the exception of the limited number of products for which USTR extended

its originally granted exclusions from the List 4A duties.

       58.     On September 16, 2020, a dispute settlement panel of the World Trade

Organization (“WTO”) ruled that the Section 301 tariffs imposed by the United States on imports

from China are inconsistent with the United States obligations under the General Agreement on

Tariffs and Trade (“GATT”).

                                  STATEMENT OF CLAIMS

                                          COUNT ONE

                                  (TRADE ACT VIOLATION)

       59.     Paragraphs 1 through 58 are incorporated by reference.

       60.     The Trade Act does not authorize the actions taken by Defendants that resulted in

the List 3 and List 4A tariffs.

       61.     Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its actions giving rise to List 3 and List 4A on any

such determination.
           Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20    Page 20 of 25



       62.     If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action to take, if

any,” within “12 months after the date on which the investigation is initiated.” 19 U.S.C. §

2414(a)(1)(B), (2)(B). USTR’s actions giving rise to List 3 and List 4A occurred in September

2018 and August 2019, respectively, well over a year after USTR initiated the underlying Section

301 investigation on August 18, 2017.

       63.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301 of the Trade Act when the burden or restriction imposed on U.S.

commerce by the investigated foreign country’s unfair acts, policies, or practices increases or

decreases. 19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit

Defendants to increase tariffs imposed pursuant to an investigation conducted pursuant to Section

301 of the Trade Act for reasons unrelated to the acts, policies, or practices that USTR investigated.

Congress did not provide authorization to USTR to expand its focused investigatory findings.

       64.     Section 307 also authorizes USTR to “modify or terminate” an action under Section

301(b) if the initial action taken by USTR “is no longer appropriate.” 19 U.S.C. § 2417(a)(1)(C).

Section 307 of the Trade Act, however, does not provide Defendants with the authority to increase

tariff actions that are no longer “appropriate,” but rather only to delay, taper, or terminate such

actions.

       65.     Plaintiff is therefore entitled to a declaration that Defendants’ actions giving rise to

List 3 and List 4A are ultra vires and contrary to law.

                                          COUNT TWO

             (APA VIOLATION – PROMULGATION OF LIST 3 AND LIST 4A)

       66.     Paragraphs 1 through 65 are incorporated by reference.
        Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20     Page 21 of 25



       67.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       68.     Defendants promulgated List 3 and 4A in violation of the Trade Act and Articles

I:1 and II:1(a) and (b) of the General Agreement on Tariffs and Trade (GATT), and therefore acted

“not in accordance with the law” and “in excess of statutory authority” when publishing and

collecting duties on imports of products on List 3 and List 4a.

       69.     Defendants also promulgated List 3 and 4A in violation of the APA’s rulemaking

requirements to provide for a meaningful opportunity for comment. See 5 U.S.C. § 553(c). For

example, Defendants set the same deadline (September 6, 2018) for both written comments and

rebuttal comments in connection with List 3, which deprived interested parties an opportunity to

review the initial comments and to provide meaningful responses. Defendants provided no

opportunity for comment with respect to the increase in List 3 duty rate from 10% to 25%.

       70.     Defendants also defied the APA requirement to consider the “relevant matter

presented” and to incorporate into the adopted rule a “concise general statement’ of the “basis and

purpose.” See 5 U.S.C. § 553(c). For example, Defendants received 6,000 comments but made no

reference to any specific comments and how they shaped the coverage of List 3. Indeed, it is

unclear how Defendants reviewed the extensive comments as List 3 was published in the Federal

Register within 15 days after the comment period.

       71.     Defendants’ failure to provide sufficient opportunity for comment, failure to

meaningfully consider relevant factors when making their decisions, and failure to adequately
         Case 1:20-cv-02397-N/A Document 4              Filed 09/20/20      Page 22 of 25



explain their rational in promulgating List 3 and List 4A was arbitrary and capricious. Defendants’

preordained decision-making resulted in the unlawful imposition of tariffs on imports covered by

List 3 and List 4A.

                                             COUNT THREE

               (APA VIOLATION – LIST 3 AND LIST 4A EXCLUSION PROCESS)

       72.     Paragraphs 1 through 71 are incorporated by reference.

       73.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       74.     Defendants issued tariff exclusion denials for List 3 predicated on the basis that

Plaintiff’s requests either “did not contain a sufficient product identification or was determined to

be non-administrable” or Plaintiff “failed to show that the imposition of additional duties on the

particular product would cause severe economic harm to you or other U.S. interests.

       75.      Defendants issued tariff exclusion denials for List 4A predicated on the basis that

Plaintiff’s “failed to show that the imposition of additional duties on the particular product would

cause severe economic harm to you or other U.S. interests.”

       76.     Because Defendants failed to adequately explain their rationale behind the denials,

and identify the facts on which it based its conclusion that the denials should be issued, the actions

are arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with the law, and

must be set aside under 5 U.S.C. § 706(2)(A).
        Case 1:20-cv-02397-N/A Document 4               Filed 09/20/20     Page 23 of 25



                                         COUNT FOUR

   (APA VIOLATION – LIST 3 AND LIST 4A EXCLUSION EXTENSION PROCESS)

       77.     Paragraphs 1 through 76 are incorporated by reference.

       78.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       79.     On August 11, 2020, USTR published a list of List 3 exclusion renewals that were

granted, the majority of which were denied.

       80.     On September 2, 2020 USTR published a list of List 4A exclusion renewals that

were granted, the majority of which were denied.

       81.     USTR failed to provide any justification or explanation for why certain exclusion

renewal requests were denied.

       82.     Because Defendants failed to adequately explain their rationale behind the denials,

and identify the facts on which it based its conclusion that the denials should be issued, the action

is arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with the law, and

must be set aside under 5 U.S.C. § 706(2)(A).

                                          COUNT FIVE

        (APA VIOLATION – EARLY TERMINATION OF LIST 3 EXCLUSIONS)

       83.     Paragraphs 1 through 82 are incorporated by reference.

       84.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)
         Case 1:20-cv-02397-N/A Document 4               Filed 09/20/20      Page 24 of 25



contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       85.     In its June 24, 2019 request for comments for exclusions from List 3 tariffs, USTR

stated that any exclusion would extend for one year after publication of the exclusion

determination. USTR later modified the duration of its exclusions on September 20, 2019, stating

that any granted exclusions would be valid only until August 7, 2019 on the basis that adhering to

one-year exclusions would create disparities between exclusions granted at different times.

       86.     Defendants’ premature termination of List 3 exclusions without advance notice or

an opportunity for affected parties to comment violated the APA’s notice and rulemaking

requirements under Section 553.

       87.     Because Defendants failed to adequately explain their rationale behind the

premature termination of List 3 exclusions, and identify the facts on which it based its conclusion

that a consistent exclusion period was required across all granted exclusions, the action is arbitrary,

capricious, an abuse of discretion, and otherwise not in accordance with the law, and must be set

aside under 5 U.S.C. § 706(2)(A).

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court:

               (1) declare that Defendants’ actions resulting in tariffs on products covered by List

                    3 and List 4A are unauthorized by, and contrary to, the laws of the United

                    States;

               (2) vacate the List 3 and List 4A rulemaking;
       Case 1:20-cv-02397-N/A Document 4             Filed 09/20/20     Page 25 of 25



             (3) order Defendants to refund, with interest as provided for by law, any duties paid

                 by Plaintiff pursuant to List 3 and List 4A;

             (4) permanently enjoin Defendants from applying List 3 or List 4A against Plaintiff

                 and collecting any duties from Plaintiff pursuant to List 3 or List 4A;

             (5) award Plaintiff its costs and reasonable attorney fees; and

             (6) grant such other and further relief as may be just and proper.



Dated: September 20, 2020                          Respectfully submitted,


                                                    /s/ Alexandrea R. Simser, Esq.

                                                   Alexandrea R. Simser
                                                   Florida Bar No. 103893
                                                   General Counsel
                                                   Roswell U.S. LLC
                                                   2900 Murrell Road
                                                   Rockledge, FL 32955
                                                   a.simser@roswellglobal.com
                                                   321-638-1331
